Remark
	This Office action has been issued in response to amendments filed on 06/26/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ameya V. Paradkar on February 1, 2021 . 
The application has been amended claims as follows:
1. (Currently Amended) A method for updating an online self-learning event detection model, which is applicable in an electronic device, comprising:
presenting, when at least one target alerting event generated by the current event detection model is detected, to a user the at least one target alerting event, so that the user provides an event result for each target alerting event based on the at least one presented target alerting event;
obtaining the event result for each target alerting event provided by the user based on the at least one presented target alerting event;
determining whether a target alerting event for which an event result has been provided by the user satisfies a predetermined update condition, and if so, training and obtaining a target event detection model based on at least one target alerting event for which an event result has been provided by the user and corresponding event result, and predetermined training samples, wherein the predetermined training samples comprise at least one of: a plurality of predefined reference events and corresponding event results, and a plurality of historical alerting events that 
replacing the current event detection model with the target event detection model,
wherein, before replacing the current event detection model with the target event detection model, the method further comprises:
obtaining verification samples, and determining whether the false alert rate of the target event detection model is lower than that of the current event detection model based on the verification samples, wherein, the verification samples comprise at least one of: a plurality of predefined reference events and corresponding event results, one or more historical alerting events for which one or more event results have been provided by the user and one or more corresponding event result, at least one target alerting event for which at least one event result has been provided by the user and at least one corresponding event result; and
if so, replacing the current event detection model with the target event detection model.
2. (Canceled) 
3. (Original) The method of claim 1, wherein, presenting at least one target alerting event to the user comprises:
sending the at least one target alerting event to the user for presentation; or
sending the at least one target alerting event to the user for presentation in response to receiving a request for viewing the at least one target alerting event from the user.
4. (Previously Presented) The method of claim 1, wherein, the predefined update condition comprises: the number of target alerting events for which event results have been provided by the user reaching a predetermined threshold, or a target alerting event for which an event result has been provided by the user occurring within a predefined period of time.
5. (Previously Presented) The method of claim 1, wherein, the target alerting event is presented in a form of text, image, video, or audio.
6-10. (Canceled) 
11. (Previously Presented) A storage medium for storing application programs, wherein, the application programs are used for performing the method for updating an online self-learning 
12. (Canceled) 
13. (Currently Amended) A updating device, comprising:
a processor, a memory, communication interfaces, and a bus; wherein, 
the processor, the memory, and the communication interfaces are connected and communicated via the bus;
the memory is configured to store executable program codes;
the processor is configured to execute programs corresponding to the executable program codes by reading the executable program codes stored in the memory in order to perform:
presenting, when at least one target alerting event generated by the current event detection model is detected, to a user the at least one target alerting event, so that the user provides an event result for each target alerting event based on the at least one presented target alerting event;
obtaining the event result for each target alerting event provided by the user based on the at least one presented target alerting event;
determining whether a target alerting event for which an event result has been provided by the user satisfies a predetermined update condition, and if so, training and obtaining a target event detection model based on at least one target alerting event for which an event result has been provided by the user and corresponding event result, and predetermined training samples, wherein the predetermined training samples comprise at least one of: a plurality of predefined reference events and corresponding event results, and a plurality of historical alerting events that have been confirmed by the user and corresponding event results; and
replacing the current event detection model with the target event detection model,
wherein, before replacing the current event detection model with the target event detection model, the method further comprises:
obtaining verification samples, and determining whether the false alert rate of the target event detection model is lower than that of the current event detection model based on the verification samples, wherein, the verification samples comprise at least one of: a plurality of predefined reference events and corresponding event results, one or more historical alerting events for which one or more event results have been provided by the user and one or more corresponding event result, at least one target alerting event for which at least one event result has been provided by the user and at least one corresponding event result; and
if so, replacing the current event detection model with the target event detection model.
14. (Previously Presented) The updating device of claim 13, wherein, before replacing the current event detection model with the target event detection model, the processor is further configured to execute programs corresponding to the executable program codes by reading the executable program codes stored in the memory in order to perform:
obtaining verification samples, and determining whether the false alert rate of the target event detection model is lower than that of the current event detection model based on the verification samples, wherein, the verification samples comprise at least one of: a plurality of predefined reference events and corresponding event results, one or more historical alerting events for which one or more event results have been provided by the user and one or more corresponding event result, at least one target alerting event for which at least one event result has been provided by the user and at least one corresponding event result; and
if so, replacing the current event detection model with the target event detection model.
15. (Previously Presented) The updating device of claim 13, wherein, presenting at least one target alerting event to the user comprises:
sending the at least one target alerting event to the user for presentation; or
sending the at least one target alerting event to the user for presentation in response to receiving a request for viewing the at least one target alerting event from the user.
16. (Previously Presented) The updating device of claim 13, wherein, the predefined update condition comprises: the number of target alerting events for which event results have been provided by the user reaching a predetermined threshold, or a target alerting event for which an event result has been provided by the user occurring within a predefined period of time.
17. (Previously Presented) The updating device of claim 13, wherein, the target alerting event .




Allowable Subject Matter
	Claims 1,3-5,11,13-17 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Dupont (US Pub No. 20120137367) directed to continuous anomaly detection method and system based on multi-dimensional behavior modeling and heterogeneous information analysis. the method includes collecting data, processing and categorizing a plurality of events, continuously clustering the plurality of events, continuously model building for behavior and information analysis, analyzing behavior and information based on a holistic model, detecting anomalies in the data, displaying an animated and interactive visualization of a behavioral model, and displaying an animated and interactive visualization of the detected anomalies. 
The prior art of record is different than the claimed invention because in the claimed invention before replacing the current event detection model with the target event detection model, the method further comprises: obtaining verification samples, and determining whether the false alert rate of the target event detection model is lower than that of the current event detection model based on the verification samples, wherein, the verification samples comprise at least one of: a plurality of predefined reference events and corresponding event results, one or more historical alerting events for which one or more event results have been provided by the user and one or more corresponding event result, at least one target alerting event for which at 
if so, replacing the current event detection model with the target event detection model.. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claim 13.  Accordingly claims 1,3-5,11,13-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.